Case 9:18-cv-80176-BB Document 547 Entered on FLSD Docket 06/01/2020 Page 1 of 24




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative               CASE NO.: 9:18-cv-80176-BB/BR
   of the Estate of David Kleiman, and W&K Info
   Defense Research, LLC,

          Plaintiffs,

   v.

   CRAIG WRIGHT,

          Defendant.




        PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT’S OMNIBUS
                             MOTION IN LIMINE

         Ira Kleiman, as personal representative of the Estate of David Kleiman, and W&K Info

  Defense Research, LLC (“Plaintiffs”) hereby respond to Wright’s Motion in limine.

                                         INTRODUCTION

         Defendant has sought to preclude two broad categories of evidence, without any serious

  attempt to identify precisely what he is asking this Court to preclude.

         First, Defendant asks this Court to guarantee him, pre-trial, that he will have free reign to

  continue his well-established pattern of deception by promising to make no comments or

  observations about his credibility during trial. This request is both overbroad and premature, and

  should be denied.

         Second, Defendants asks this Court to preclude all evidence of the Australian Tax Office’s

  (“ATO”) audits of “non-party Australian companies.” Again, Defendant does not identify the

  particular evidence he wants to exclude, instead asking the Court to exclude “Australian tax


                                                   1
Case 9:18-cv-80176-BB Document 547 Entered on FLSD Docket 06/01/2020 Page 2 of 24



  documents.” Defendant’s Motion regarding the ATO relies on a few false premises. One, the

  Motion argues that these audits are not relevant. However, these ATO audits are a central part of

  Plaintiffs’ theory of the case. For example, the ATO audits concerned, among other things, the

  intellectual property Wright stole from W&K through his “Consent Judgments” scheme.

          A second false premise is that the ATO documents contain “multiple levels of hearsay.”

  Although the Court can handle hearsay objections when they are made at trial, Wright fails to

  acknowledge that many of these documents contain express admissions from Wright himself –

  those are clearly not hearsay.

          Lastly, Defendant’s suggestion that these audits are somehow unrelated to Wright because

  they are of “non-party” companies also is incorrect. The record shows that Wright was the

  representative of these companies during the respective ATO tax audits.

          For the reasons that follow, Defendant’s Motion in Limine should be denied in its entirety.

     I.        Exclusion of judicial statements regarding Wright’s credibility

          Plaintiffs respectfully request this Court deny Defendant’s Motion in limine to exclude

  judicial statements regarding Wright’s credibility. Wright asks this Court, via a Motion in limine,

  to guarantee him in advance that it will not comment on his credibility at trial. The assurance he

  seeks now is both premature and overbroad. For the reasons set forth below, the Motion should

  be denied.

     The Supreme Court has held that a federal trial judge may assist the jury in arriving at a just

  conclusion by “commenting upon the evidence, by drawing their attention to the parts of it which

  he thinks important, and [by] express[ing] his opinion upon the facts, provided he make it clear to

  the jury that all matters of fact are submitted to their determination.” Quercia v. United States,

  289 U.S. 466, 469 (1933). This includes commenting on the credibility of witnesses. United States



                                                   2
Case 9:18-cv-80176-BB Document 547 Entered on FLSD Docket 06/01/2020 Page 3 of 24



  v. Stayback, 212 F.2d 313, 319 (3 Cir. 1954) cert. denied 348 U.S. 911, 75 S.Ct. 289, 99 L.Ed. 714

  (1955) (“a judge of a court of the United States may . . . express his opinion on . . . the credibility

  of the witnesses.”)

      This standard for federal judges is well established within the Eleventh Circuit. Wilson v.

  Bicycle S., Inc., 915 F.2d 1503, 1508 (11th Cir. 1990) (where district judge “employed the time-

  honored, though little used, right and duty of a federal trial judge to comment on the evidence);

  U.S. v. Beard, 960 F.2d 965 (11th Cir. 1992) (it is well established law that a trial judge may

  comment upon the evidence and express his opinion of the facts); United States v. Bertram, 805

  F.2d 1524, 1529 (11th Cir. 1986) (a trial is a “quest for truth and a federal judge is more than a

  neutral arbiter” and the judge may “comment on the evidence, may question witnesses, …clarify

  [facts] previously presented and may maintain the pace of the trial by interrupting or cutting off

  counsel”) (internal citations omitted); U.S. v. Butera, 677 F.2d 1376 (11th Cir. 1982) (trial judge

  is not a mere moderator or observer, but is responsible for the tone and tempo of proceedings, and

  may comment on the evidence). This specifically includes commentary on the “credibility” of

  witnesses. United States v. Stayback, 212 F.2d 313, 319 (3 Cir. 1954) cert. denied 348 U.S. 911,

  75 S.Ct. 289, 99 L.Ed. 714 (1955). Given the clarity of the law in this Circuit on judicial

  commentary, Defendant’s sole reliance on cases outside of the Circuit regarding the permissible

  role for the Court is telling.1

          This motion is an attempt by Defendant to ensure that his numerous misdoings, which have

  occurred repeatedly since the commencement of this action (and continue unabated), will have no

  impact nor make any appearance at this trial. See Plf’s Motion for Sanctions, ECF No. [507].




  1
   Defendant in-circuit citations generally stand for the uncontroverted principle that factual
  determinations are ultimately left to the jury.
                                                    3
Case 9:18-cv-80176-BB Document 547 Entered on FLSD Docket 06/01/2020 Page 4 of 24



  Defendant hopes to whitewash his past transgressions so that he may proceed at trial with a blank

  slate, and to do so, he boldly enlists the assistance of this Court.

         Not only does Defendant want this Court to absolve him of all of his past conduct, the

  instant Motion asks this Court to refrain from remarking at all during trial on any issue relating to

  Wright’s credibility. Def’s Motion in limine, at 2, ECF No. [490] (“Wright will not have a fair

  trial – and due process will be denied – if the jury heard judicial comments (including this Court’s

  prior comments about his credibility”). Put another way, Defendant is asking the Court to in

  advance put aside its governing function during trial and bite its tongue, no matter what Defendant

  does or says during the trial. This request is exceedingly vague – and the assumption that any

  remarks the Court makes will overstep the permissible limit of its inherent power to comment is

  not warranted.

         This action has been ongoing for over two years, and there have been countless acts by

  Defendant which have positioned the case, and Defendant’s credibility, to where they now stand.

  For example, Judge Reinhart found that Wright gave perjurious testimony in front of him. ECF

  No. [277] and [420]. This Court has also remarked on Wright’s lack of candor. ECF No. [265]

  and [373]. He has submitted false, conflicting and misleading Declarations. ECF No. [265], [277],

  and [420].2


         2
            His deceit is not limited to these shores. In his home country of Australia, the Courts
  there also found that Wright had submitted false evidence. Wright v. Ryan & Anor, [2005]
  NSWCA 368 (Oct. 27, 2005), attached hereto as Ex. 1 (“The probative force of the new evidence
  depends in large measure on [Craig Wright’s] credibility and reliability. His explanations and
  interpretations of [documents] are contradicted at critical points, on which there is no evidence to
  support him. [His] contradictory evidence…raises doubts about his credibility”). Indeed, his own
  companies’ lawyers in proceedings with the Australian Tax Office had to terminate their
  representation of Wright because “information ha[d] been provided to [their] firm which raise[d]
  serious questions about the integrity of documents provided by Dr. Craig Wright, both to [their]
  office and to the Australian Taxation Office [which they] believe to be credible.” DEF_01894937,
  attached hereto as Ex. 2.

                                                     4
Case 9:18-cv-80176-BB Document 547 Entered on FLSD Docket 06/01/2020 Page 5 of 24




           To grant Wright what is essentially blanket immunity for not only his past transgressions,

  but also in advance for what he might do going forward, would be robbing this Court of its inherent

  power:

                  It is no longer an open question that a judge of a court of the United
                  States may, in his discretion, express his opinion on the evidence
                  and the credibility of the witnesses. The only proviso is that the jury
                  should be made to understand that it is in no way bound by any
                  observations of the court, and that it is the sole judge with respect to
                  the issues of fact.

  United States v. Stayback, 212 F.2d 313, 319 (3 Cir. 1954) cert. denied 348 U.S. 911, 75 S.Ct. 289,

  99 L.Ed. 714 (1955) (emphasis added); Quercia v. United States, 289 U.S. 466, 469 (1933) (“[i]n

  a trial by jury in a federal court, the judge is not a mere moderator, but is the governor of the

  trial…. It is within his province, whenever he thinks it necessary, to assist the jury in arriving at a

  just conclusion by explaining and commenting upon the evidence, by drawing their attention to

  the parts of it which he thinks important, and he may express his opinion upon the facts”); U.S. v.

  Butera, 677 F.2d 1376 (11th Cir. 1982) (trial judge is not a mere moderator or observer, but is

  responsible for the tone and tempo of proceedings, and may comment on the evidence); See also

  LEGAL STANDARD supra.

           Defendant moves in advance to silence remarks from the Court, even if the Court is aware

  that Wright is giving testimony or submitting evidence that the Court knows is not truthful. For

  example, should Wright be allowed to offer testimony previously found to be perjurious? The

  Court, consistent with its role as set forth in the cases above, must preserve its power to be the

  “governor” of the courtroom and must inform the jury when testimony is offered that should be

  carefully scrutinized. Quercia v. United States, 289 U.S. 466, 469 (1933); United States v. Partin,




                                                     5
Case 9:18-cv-80176-BB Document 547 Entered on FLSD Docket 06/01/2020 Page 6 of 24



  493 F.2d 750, 760 (5th Cir. 1974)3 (holding that “where an admitted perjurer testifie[s]…the trial

  court must charge that the testimony of that witness is to be scrutinized with care” and that “the

  jury should, within reason, be informed of all matters affecting a witness’s credibility to aid in

  their determination of the truth”); United States v. Barasso, 267 F.2d 908, 910 (3d Cir. 1959)

  (finding the lower court erred in failing to instruct the jury to “take seriously into account the

  admitted perjury of a witness in determining whether his testimony on the same subject merited

  belief”); United States v. Margolis, 128 F.2d 1002, 1004 (3d Cir. 1943) (“the court must charge

  that the testimony of [a perjurer] must be scrutinized with care”).

            Defendant is an adjudicated perjurer who has proffered evidence and testimony that this

  Court has found to be incredible. See supra at 3. Unfortunately, there is no reason to believe that

  Defendant’s tactics will not persist at trial. Cautioning the jury when Defendant offers testimony

  previously found to be perjurious, or when he relied on documents that have been forged or

  fraudulently manipulated, is firmly within this Court’s power and any such commentary will not

  usurp the jury’s role in determining credibility. Rather, it will safeguard the assumption that the

  jury’s findings are a result of accurate and well-considered evidence. Barasso, 267 F.2d at 909

  (holding that the court’s instructions should “inform[] the jury that the admitted perjury of the

  witness was to be given serious consideration in their determination of his credibility, without

  stating as a conclusion of the court that his credibility had been impaired by this perjury”).

            In sum, Defendant frames his request as a means to protect the fact finding function of the

  jury. In reality, if granted, his motion would do just the opposite by chilling the Court’s power to

  monitor the jury’s consumption of accurate evidence.




  3
      This Fifth Circuit opinion issued prior to 1981 is binding on this Court.
                                                      6
Case 9:18-cv-80176-BB Document 547 Entered on FLSD Docket 06/01/2020 Page 7 of 24



           Simply put, trial has yet to commence. We do not know what Wright may say or do, and

  what remedies the Court may need to fashion to address his conduct. Given his past conduct, this

  Court should be extremely wary of the relief requested in this Motion. Defendant’s motion is

  premature, painted too broadly and lacks specificity. It should be denied.

     II.      Evidence Relating to the Australian Tax Office’s Audits of Wright’s Companies
              is Admissible

           Wright argues that the Court “should exclude evidence relating to the Australian Tax

  Office’s Audits” of his companies, including “the Australian tax documents.” (Br. 3.) Wright

  claims that such evidence (the “ATO Evidence”) should be excluded because (1) it is irrelevant,

  (2) its probative value is substantially outweighed by the danger of unfair prejudice, confusing the

  issues, and misleading the jury, (3) it constitutes inadmissible hearsay, and (4) it cannot be

  authenticated.

           The ATO Evidence—which consists largely of documents provided by the Australian

  government to Wright and subsequently produced by Wright in this action—not only provides the

  necessary context for Plaintiffs’ claims, but also includes a trove of relevant admissions from

  Wright concerning his partnership with Dave Kleiman. These highly probative admissions—made

  to the Australian government in the course of its investigation—are not hearsay and are plainly

  admissible. The rest of the ATO Evidence is likewise admissible, as it directly supports Plaintiffs’

  fraud and IP-related claims and provides the jury with the information that it needs to understand

  Wright’s conduct and key evidence in this action. Wright’s attempt to exclude this important part

  of Plaintiffs’ case should be rejected.

              a. Summary of Allegations Relating to the ATO Investigations

           In their Second Amended Complaint, Plaintiffs allege that (1) Wright and Dave Kleiman

  partnered to mine bitcoin and develop blockchain-related intellectual property, and (2) Wright


                                                   7
Case 9:18-cv-80176-BB Document 547 Entered on FLSD Docket 06/01/2020 Page 8 of 24



  misappropriated that bitcoin and intellectual property following Dave’s death. (DE 83 ¶¶ 55-78,

  95, 117-31.) More specifically, Plaintiffs allege that Wright misappropriated their intellectual

  property assets by, among other things, fraudulently obtaining from an Australian court consent

  judgments that purported to transfer intellectual property from W&K to Wright. (See id. ¶¶ 117-

  31.) Plaintiffs further allege that, in order to prevent them from exercising their rights, and in

  anticipation of the ATO reaching out to Ira Kleiman, Wright fraudulently sought to conceal this

  scheme from Plaintiffs with a series of misrepresentations and omissions. (See id. ¶¶ 132-40.)

         In particular, Plaintiffs allege that, in 2014, the Australian Tax Office (“ATO”) was

  investigating Wright’s companies to determine whether those entities had properly claimed certain

  tax benefits. (Id. ¶¶ 131-32.) That investigation concerned, among other things, whether Wright’s

  companies were entitled to millions of dollars in tax benefits in connection with their “acquisition”

  of intellectual property from W&K. (See, e.g., DEF_00051443, attached hereto as Ex. 3, ¶¶ 55-

  62.) Wright claimed that (1) he had paid millions of dollars in taxes as a result of his acquisition

  of W&K’s intellectual property, and (2) he and his companies were entitled to a tax refund for that

  amount. Importantly, the relevant acquisition purportedly occurred when Wright secured consent

  judgments against W&K in Australian court—the same consent judgments that Plaintiffs allege

  Wright used to misappropriate their intellectual property assets. (See id. ¶¶ 117-31.) Accordingly,

  the ATO’s investigation concerned the validity of one of the same transactions that Plaintiffs

  challenge here.

         As a result, many of the documents Plaintiffs use to support their claims were initially

  submitted by Wright in connection with the ATO’s investigation. For example, Wright sought to

  substantiate his tax claims—premised on his claim that he legitimately acquired over $50 million

  in intellectual property from W&K—with the purported contracts referenced in the Second



                                                   8
Case 9:18-cv-80176-BB Document 547 Entered on FLSD Docket 06/01/2020 Page 9 of 24



  Amended Complaint. (See Ex. 3, ¶ 13; see also DE 83, ¶¶ 95-109.) He further sought to support

  those claims by submitting to the ATO a “Deed of Loan,” which, as Plaintiffs explain in their

  Second Amended Complaint, included a handwritten annotating stating, “as agreed, all wallets to

  be held in UK in trust until all regulatory issues solved and Group Company formed with Dave K

  and CSW.” (See Ex. 3, ¶ 14; DE 83, ¶ 91; DE 83-15, at 9.)

         Likewise, over the course of the ATO investigation, Wright made a number of statements

  regarding his business relationship with Dave and W&K, including statements relating to the

  development of bitcoin, W&K’s intellectual property, and bitcoin mining. For example, Plaintiffs

  allege in the SAC that information provided by Wright during the ATO investigation—including

  oral testimony by Wright and his representatives—demonstrates that (1) Wright, Dave, and W&K

  collectively owned hundreds of thousands of bitcoin and (2) Wright obtained a substantial amount

  of bitcoin from Dave. (See DE 83, ¶¶ 82-83, 89-91.).4 Discovery has born this out.

         For example, in meetings with the ATO, Wright has admitted that he settled the tulip trusts

  with bitcoin Dave mined Ex. 4 (Record of Interview of Craig Wright, Australian Tax Office,

  August 18, 2014, DEFAUS_00560317, 0323) (“O’Mahoney: . . . are all the assets of the trust, they

  were originally sourced from you? Wright: And Dave. O’Mahoney: And David. Wright: Yes.”).

  Wright also told the ATO that he and Dave had 1.1 million bitcoin which was worth “when we

  were starting probably $20 million,” but by “Dave’s death, that had gone up to . . . $100 million.”

  Ex. 5 at 8675 (Aug. 11, 2014 ATO Record of Interview, DEF_00068675). Wright also told the

  ATO that David Kleiman put bitcoin into a trust to fund their joint research activities. Ex. 5 (Aug.

  11, 2014 Record of Interview, DEF_00068665, at 8671). There is much more.



  4
    Additionally, Plaintiffs allege that Wright made statements to the ATO indicating that he and
  Dave mined bitcoin into certain trusts. (See, e.g., id. ¶ 84.) Wright’s correspondence with Dave
  indicates that these trusts were partly designed to shield assets from the ATO. (See id. ¶ 87.)
                                                   9
Case 9:18-cv-80176-BB Document 547 Entered on FLSD Docket 06/01/2020 Page 10 of 24



          Because of the connection between the ATO’s investigation and Plaintiffs’ rights, Plaintiffs

   allege that Wright anticipated that the ATO would contact them, and that Wright knew that if

   Plaintiffs got the full story, they would likely pursue legal action against him. Based on this

   concern, Plaintiffs allege that Wright (1) preemptively contacted them in February 2014 (almost a

   year after Dave’s death), (2) told them that Dave helped create bitcoin but had agreed to exchange

   his fortune for shares in one of Wright’s companies, and (3) promised them shares in that company.

   (See id. ¶¶ 14, 132-40.) Plaintiffs further allege that, once the ATO contacted them and they

   confronted Wright about his misappropriation of assets, Wright promised that he would provide

   the millions of dollars in shares imminently. (See id. ¶¶ 144-53.) Nevertheless, as Plaintiffs allege,

   Wright never provided any benefit to Plaintiffs. Instead, he engaged in a range of delay tactics—

   including blaming his inability to pay Plaintiffs on his ongoing dispute with the ATO—to string

   Plaintiffs along and prevent them from exercising their rights. (See id. ¶ 149.)

          Wright did not prevail in his dispute with the ATO. Indeed, not only did the ATO find that

   Wright was not entitled to the tax benefits that he had claimed in connection with his “acquisition”

   of W&K’s intellectual property (see Ex. 3, ¶ 4), but the ATO also imposed a $1.9 million penalty

   on Wright for making “false and misleading statements” to the Australian government

   (DEF_00002135, attached hereto as Ex. 6, at DEF_00002141). In fact, the ATO made specific

   findings regarding the legitimacy of the “Consent Judgments” that Wright purportedly obtained

   against W&K, including that (1) there was no evidence that either Jamie Wilson or Wright could

   have properly represented W&K in those proceedings and that (2) Wright did not provide W&K

   with the $20M “bond” that Wright claimed formed the basis of W&K’s debt. (See Ex. 3, ¶¶ 29-

   41; see also DE 83-10.) Likewise, the ATO subsequently concluded that Wright had submitted

   evidence that had “been proven to have been fabricated” to support his claim for tax benefits and



                                                    10
Case 9:18-cv-80176-BB Document 547 Entered on FLSD Docket 06/01/2020 Page 11 of 24



   that he had “manufactured” evidence “in an attempt to deceive” the Australian government.

   (DEF_01617814, attached hereto as Ex. 7, ¶¶ 221-25.)

           Following a series of adverse rulings from the ATO, Wright’s companies became

   insolvent. (See NGUYEN_001213, attached hereto as Ex. 8, at NGUYEN_001219.) That situation

   enabled nChain, Wright’s current employer, to acquire all of the intellectual property from those

   entities—including the intellectual property that Wright purportedly acquired from W&K in the

   Australian actions—on “advantageous terms.” (Id.)

               b. The ATO Evidence is Relevant

           Wright asserts that the ATO Evidence is irrelevant because it “ha[s] nothing to do with

   whether D.K. and Wright had a partnership to mine bitcoin or develop bitcoin-related intellectual

   property.” (DE 490 (“Br.”), at 4.) Indeed, according to Wright such evidence is irrelevant “[e]ven

   if Wright had tried to substantiate tax offsets with work he allegedly did with D.K. or W&K”

   because the ATO’s investigation concerned “non-party Australian companies receiving tax

   offsets” and Plaintiffs “are not suing Wright for tax offsets.” (Id. at 6.)5

           Wright’s argument should be rejected. As a factual matter, and as shown above, Wright is

   simply wrong that the ATO Evidence is unrelated to “whether D.K. and Wright had a partnership

   to mine bitcoin or develop bitcoin-related intellectual property.” Moreover, his argument that the

   ATO Evidence is irrelevant because Plaintiffs “are not suing Wright for tax offsets” is sophistry



   5
     Wright also claims (without citation) that “[t]he only reason D.K.’s name came up was in
   connection with a non-party company named Coin-Exch., which is not the subject of plaintiffs’
   claims.” (Br. 4 n.2.) Wright must be misremembering. One of the key issues in the ATO
   investigation was whether Craig Wright R&D properly acquired over $50 million in intellectual
   property from Dave’s company, W&K. (See Ex. 3, ¶¶ 1-5, 89-90.) Another key issue was whether
   Wright’s entities had actually incurred any cost in connection with their supposed acquisitions of
   intellectual property from Craig Wright R&D. (Id.) Wright claimed that those entities purchased
   the intellectual property with bitcoin held in a trust, which was settled with assets from Wright and
   Dave. (See id. ¶¶ 82-88; DEFAUS_00560317, attached hereto as Ex. 9, at DEFAUS_00560323.)
                                                     11
Case 9:18-cv-80176-BB Document 547 Entered on FLSD Docket 06/01/2020 Page 12 of 24



   and irreconcilable with applicable law. “The standard of what constitutes relevant evidence is a

   low one: evidence is relevant if it has ‘any tendency to make the existence of any fact that is of

   consequence to the determination of the action more probable or less probable than it would be

   without the evidence.’” United States v. La Rosa, 236 F. App’x 584, 588 (11th Cir. 2007) (citations

   omitted) (emphasis added). As explained below, this standard is easily met here.

          First, the ATO Evidence is relevant because it includes a number of admissions from

   Wright regarding key issues in this case, such as whether Wright and Dave were partners, whether

   Wright and Dave mined bitcoin together, how much bitcoin Wright and Dave mined together,

   whether Wright and Dave developed intellectual property together, and whether Wright properly

   acquired that bitcoin or intellectual property from Dave and W&K. These admissions are clearly

   probative with respect to those issues. Moreover, Wright’s admissions are relevant for purposes of

   impeachment to the extent that Wright provides contradictory testimony at trial. See, e.g., Arnold

   v. Groose, 109 F.3d 1292, 1297 (8th Cir. 1997) (prior inconsistent statements relevant, even if

   there is only “minimal inconsistency”).6

                  Second, the ATO Evidence is relevant to Plaintiffs’ fraud claims. Those claims are

   premised on, among other things, Wright’s false representations that he intended to make

   Plaintiffs’ whole. (See DE 83, ¶¶ 202-11.) The ATO Evidence helps demonstrate that, contrary to

   those representations, Wright never intended to pay Plaintiffs. More specifically, the ATO

   Evidence shows that Wright did not reach out to Plaintiffs because he wanted to help them. Instead,




   6
     For instance, during the ATO investigations, Wright provided a number of documents to the
   ATO. To the extent that Wright attempts to claim that those documents were forged, or are
   otherwise inauthentic, Plaintiffs should be able to confront Wright with his prior reliance on those
   documents. See Arnold, 109 F.3d at 1297 (explaining that “if the former statement fails to mention
   a material circumstance presently testified to, which it would have been natural to mention in the
   prior statement, the prior statement is sufficiently inconsistent” to be relevant).
                                                   12
Case 9:18-cv-80176-BB Document 547 Entered on FLSD Docket 06/01/2020 Page 13 of 24



   he reached out to them because he wanted to contact them before the ATO exposed his fraud to

   them and they took legal action.

          Third, the ATO Evidence is relevant because it contains findings from the ATO regarding

   whether Wright properly acquired intellectual property from W&K and whether certain documents

   at issue in this action are authentic. See Brown v. Sierra Nev. Mem. Miners Hosp., 849 F.2d 1186,

   1190 (9th Cir. 1988) (conclusions of investigation of same issue “are clearly relevant”). Indeed,

   just like this action, the ATO’s investigation concerned whether Wright properly acquired millions

   of dollars in intellectual property from W&K through the Australian judgments.

          Notably, the ATO Evidence contains findings that demonstrate that Wright lied to the ATO

   about his “acquisition” of intellectual property from W&K. These findings are relevant because

   they indicate that Wright improperly obtained W&K’s intellectual property. Cf. United States v.

   Browning, No. 1:07-cr-387, 2008 WL 11287187, at *6 (N.D. Ga. May 19, 2008) (“Some of the

   strongest inferences in law are drawn from lies, and courts routinely instruct juries that they may

   draw the inference of consciousness of guilt from proof of suppression of evidence or the making

   of false exculpatory statements.” (citations omitted)).

          Fourth, the ATO Evidence is relevant because is it necessary to the jury’s understanding

   of the evidence in this case. See United States v. Hooks, 147 F. App’x 956, 957 (11th Cir. 2005)

   (evidence “necessary to complete the story” is relevant); United States v. Smith, 322 F. App’x 876,

   879 (11th Cir. 2009) (evidence “helpful[] for telling a “coherent story” is relevant); United States

   v. Smith, 361 F. App’x 993, 998 (11th Cir. 2010) (evidence “necessary to complete the story” and

   “give the jury a context for understanding” claim is relevant); United States v. Battle, 473 F. Supp.

   2d 1185, 1198-99 (S.D. Fla. 2006) (evidence that gave “the jury the necessary context for

   understanding the full evolution and extent” of defendant’s scheme is relevant).



                                                    13
Case 9:18-cv-80176-BB Document 547 Entered on FLSD Docket 06/01/2020 Page 14 of 24



          Indeed, many facts in this case would make little sense without the context that the ATO

   Evidence provides. See United States v. Wright, 392 F.3d 1269, 1276-77 (11th Cir. 2004)

   (probative value of evidence demonstrated by fact that, without it, “the jury would be relegated to

   its own, and possibly, incorrect, assumptions about” certain events). For example, why would

   Wright and Dave mine bitcoin into offshore trusts? Why would Wright even bother obtaining

   judgments against W&K if he wanted to secretly steal assets? Why would Wright tell Plaintiffs

   about Dave’s involvement in bitcoin if he wanted to defraud them? Why would Wright sell

   valuable intellectual property at a discounted price? These seemingly contradictory facts (and other

   issues) are readily explainable by the ATO Evidence, which suggests that Wright (1) used offshore

   trusts to avoid paying taxes, (2) used the Australian judgments to obtain millions in tax benefits,

   (3) told Plaintiffs about Dave’s involvement in bitcoin because he knew that the ATO would be

   contacting them shortly and wanted allies, and (4) was forced to sell assets held by his companies

   at a discounted price due to an insolvency caused by the ATO’s investigation. Accordingly, the

   ATO Evidence enables Plaintiffs to tell a “coherent story” that allows the jury to better understand

   Wright’s conduct.

          Likewise, relevant evidence in this case—such as Wright’s statements to Plaintiffs

   indicating that Dave’s estate would be paid millions as soon as the ATO investigation was

   resolved, and Wright’s email correspondence with Dave regarding bitcoin trusts—includes

   express references to the ATO and/or its investigation. Such evidence would be difficult to

   understand without information about the ATO’s investigation itself. See United States v. Vallee,

   304 F. App’x 916, 921 (2d Cir. 2008) (evidence that “provided the context necessary” to

   understand statement was relevant). Similarly, to the extent that the Court concludes that Wright’s

   admissions to the ATO are admissible, the jury would have no basis to determine how much weight



                                                   14
Case 9:18-cv-80176-BB Document 547 Entered on FLSD Docket 06/01/2020 Page 15 of 24



   to give those statements without an understanding of the context in which they were made. See

   United States v. Johnson, No. 14-cr-00412, 2015 WL 4747309, at *5 (N.D. Cal. Aug. 11, 2015)

   (evidence of restraining order relevant because it “provide[d] necessary context for Defendant’s

   contradictory statements”).

               c. The Probative Value of the ATO Evidence Outweighs Any Unfair Prejudice

           Wright claims that the ATO Evidence should be excluded under Rule 403 because its

   admission would (1) “lead to ‘litigation of collateral issues, thereby creating a side issue which

   might distract the jury from the main issues,’” and (2) “inflam[e] and mislead[] the jury with

   irrelevant, untrue innuendo that would serve only to confuse the issues and create unfair prejudice.”

   (Br. 4, 7 (citations omitted).)7

           These arguments should be rejected. “The purpose of Rule 403 is ‘limited to excluding

   matter of scant or cumulative probative force, dragged in by the heels for the sake of its prejudicial

   effect.’” Stepanovich v. City of Naples, 728 F. App’x 891, 900 (11th Cir. 2018). Indeed, “Rule 403

   is an extraordinary remedy, which should be used only sparingly.” United States v. Rushen, 462

   F. App’x 869, 872 (11th Cir. 2012) (citations omitted). “Thus, in ‘reviewing issues under Rule

   403, [the Eleventh Circuit] look[s] at the evidence in a light most favorable to its admission,

   maximizing its probative value and minimizing its undue prejudicial impact.’” United States v.

   Edouard, 485 F.3d 1324, 1344 n.8 (11th Cir. 2007).




   7
     Wright takes particular issue with evidence relating to the ATO’s criminal investigation of him.
   Plaintiffs’ attorney referenced such an investigation at the March 5, 2020 hearing discussed in
   Wright’s brief, noting that Plaintiffs “were contacted by the Australian Tax Office’s criminal
   investigations unit” after filing their complaint. (See DE 131-1, at 11:13-25.) Wright claims that
   “there is no such thing as an ATO ‘criminal investigation unit’” and characterizes it as Plaintiffs’
   “imaginary ‘criminal investigation unit.’” (Br. 4-5 (emphasis in original).) As usual, it is Wright
   who is misrepresenting facts. (Email from ATO, attached hereto as Ex. 10.)
                                                    15
Case 9:18-cv-80176-BB Document 547 Entered on FLSD Docket 06/01/2020 Page 16 of 24



          Importantly, Rule 403 only permits the exclusion of “relevant evidence if its probative

   value is “substantially outweighed by a danger of one or more of the following: unfair prejudice,

   confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting

   cumulative evidence.” Fed. R. Evid. 403 (emphasis added). “The words ‘unfair prejudice’ in Rule

   403 have been defined as ‘an undue tendency to suggest decision on an improper basis.’” Hooks,

   147 F. App’x at 957-58 (citations omitted). Much of the ATO Evidence—including evidence of

   Wright’s admissions regarding his partnership with Dave—do not implicate that concern. Indeed,

   there is nothing “improper” about the jury finding Wright liable based on his own prior statements

   regarding issues in this action. See United States v. Covington, 565 F.3d 1336, 1342-43 (11th Cir.

   2009) (prejudice from evidence of domestic violence was not “unfair,” where evidence directly

   related to charged crime).

          Moreover, courts routinely find that evidence that “completes the story” of a defendant’s

   conduct is admissible, even if that evidence is prejudicial. See United States v. Taylor, 17 F.3d

   333, 339 (11th Cir. 1994) (evidence of prior incarceration admissible because, absent such

   evidence, “the jury would not understand” defendant’s relationship with witness); Smith, 322 F.

   App’x at 879-80 (evidence of DUI that was “helpful[]” for purposes of “telling the jury a coherent

   story” was admissible); United States v. Goodwin, 296 F. App’x 727, 730-31 (11th Cir. 2008)

   (evidence describing informant’s prior interactions with drug dealer admissible, where evidence

   “explain[ed] how [informant] had [dealer’s] cell phone number and knew that [dealer] was selling

   crack cocaine”); see also United States v. Howard, No. 12-cr-0043, 2012 WL 1970268, at *2-3

   (S.D. Ala. June 1, 2012) (collecting Eleventh Circuit cases “touting the importance of allowing the

   Government to complete the story of the crime even when that story works prejudice on the

   defendant”). The same is true with respect to evidence of an administrative agency’s findings



                                                   16
Case 9:18-cv-80176-BB Document 547 Entered on FLSD Docket 06/01/2020 Page 17 of 24



   concerning matters at issue in the litigation. See Goldsmith v. Bagby Elevator Co., Inc., 513 F.3d

   1261, 1287-88 (11th Cir. 2008) (“Our precedents explain that an EEOC determination is ordinarily

   admissible.”).8 Accordingly, here, any danger of “unfair” prejudice to Wright does not outweigh,

   let alone substantially outweigh, the probative value of the ATO Evidence. Plaintiffs story simply

   cannot be told without the ATO Evidence.

          Wright’s other argument—that the ATO Evidence should be excluded because “its

   admission would lead to litigation of collateral issues” (Br. 7-8)—should also be rejected.9 The

   ATO Evidence—used for the purposes that Plaintiffs intend—does not concern “collateral issues”

   because, as explained above, it is relevant if used for those purposes. See United States v.

   Beauchamp, 986 F.2d 1, 4 (1st Cir. 1993) (“A matter is considered collateral if ‘the matter itself is

   not relevant in the litigation to establish a fact of consequence . . . .” (citations omitted)). Indeed,

   the ATO Evidence is a critical part of Plaintiffs’ case, is necessary to the jury’s understanding of

   the facts, and, therefore, should not be excluded. See Boardwalk Apartments, L.C. v. State Auto

   Prop. & Cas. Ins. Co., 816 F.3d 1284, 1289-92 (10th Cir. 2016) (error to exclude evidence

   necessary for jury’s understanding of evidence under Rule 403). With Dave passed and Wright an

   adjudicated perjurer who doesn’t hesitate to lie to defeat Plaintiffs’ case (See Plf.’s Motion for


   8
     The cases that Wright cites to support his argument that the ATO Evidence should be excluded
   on the basis of unfair prejudice (Br. 5) are easily distinguishable: in both cases, the evidence at
   issue was, at most, relevant as character evidence. See Deman Data Sys., LLC v. Schessel, No.
   8:12-cv-2580, 2015 WL 82791, at *1 (M.D. Fla. Jan. 6, 2015) (proponent failed to explain
   relevance of evidence); United States v. Shayota, No. 15-cr-00264, 2016 WL 6093237, at *5 (N.D.
   Cal. Oct. 19, 2016) (proponent failed to show evidence was “relevant to any purpose other than
   impermissible character evidence”). Prior adverse tax judgments may, in contrast, be admissible
   when relevant to the claims at issue. See, e.g., United States v. Tager, 788 F.2d 349 353 (6th Cir.
   1986).
   9
     It is telling that the sole case that Wright relies on to support this argument (Br. 7) holds that the
   trial court abused its discretion by concluding that evidence should have been excluded under Rule
   403. See Blancha v. Raymark Indus., 972 F.2d 507, 515-17 (3d Cir. 1992) (noting that proposition
   evidence “tended to prove” was “directly at issue” in the case).
                                                     17
Case 9:18-cv-80176-BB Document 547 Entered on FLSD Docket 06/01/2020 Page 18 of 24



   Sanctions, ECF No. [507]) a large part of the sole remaining evidence in this case comes from

   Wright’s pre-litigation admissions to the ATO. If those admissions are excluded, Plaintiffs would

   be severely prejudiced.

          Nevertheless, Wright asserts that admission of the ATO Evidence would somehow require

   resolution of “the questions [of] whether Australian companies were entitled to tax offsets, and

   whether the tax documents themselves are even authentic.” (Br. 7.) But Plaintiffs do not intend to

   relitigate the issue of whether Wright’s companies “were entitled to tax offsets.” Cf. United States

   v. 0.161 Acres of Land, 837 F.2d 1036, 1041-42 (11th Cir. 1988) (error to exclude evidence for

   confusing the issues, even though opposing party’s “rebuttal” of evidence “would be quite

   detailed”). Moreover, the fact that Wright apparently intends to challenge the authenticity of the

   ATO Evidence (notwithstanding the fact that he produced it) is not a basis for excluding that

   evidence. If that were the case, relevant evidence would be inadmissible whenever a party

   announced its intent to challenge the evidence’s authenticity.

              d. The ATO Evidence is Not Inadmissible Hearsay

          Wright next contends that all of the ATO Evidence is inadmissible hearsay. (Br. 8.) That

   position is unsupportable for several reasons.

          First, any admission from Wright, or his representatives, that is contained in the ATO

   Evidence is not itself hearsay. See United States v. Gray, 443 F. App’x 515, 521 (11th Cir. 2011)

   (“However, under Rule 801(d)(2)(A) of the Federal Rules of Evidence, ‘[a] statement is not

   hearsay if . . . [t]he statement is offered against a party and is . . . the party’s own statement, in

   either an individual or a representative capacity.” (alterations in original)).

          Second, any statements from ATO personnel to Wright and his representatives are not

   hearsay either, because such statements provide context for Wright’s statements. See United States



                                                     18
Case 9:18-cv-80176-BB Document 547 Entered on FLSD Docket 06/01/2020 Page 19 of 24



   v. Cruz, 508 F. App’x 890, 899 (11th Cir. 2013) (“[T]he statements made by the confidential

   informant during the taped conversations with Roberto Cruz were not offered for the truth of the

   matter asserted, but were instead offered to provide a context for [the defendant’s] statements.

   Therefore, these statements were not hearsay . . . .”).10

          Third, although Wright claims that “‘transcriptions’ of recordings of meetings” and

   “[r]ecordings of unsworn statements made at a meeting with several non-parties and Wright” are

   “not subject to any enumerated exceptions to the hearsay rule” (Br. 8-9), Wright is incorrect. Such

   transcripts and recordings constitute present-sense impressions under Rule 803(1). See United

   States v. Kehoe, 562 F.2d 65, 70 (1st Cir. 1977) (“The rough notes represented a ‘present sense

   impression’ recorded close to the time of the event and as such are not excluded under the hearsay

   rule.”); Okoroafor v. City of N.Y., No. 07-cv-9387, 2013 WL 5462284, at *2 n.3 (S.D.N.Y. Sept.

   25, 2013) (finding that “contemporaneous description” of stenographer’s “present-sense

   impression” fit “squarely within the present-sense impression exception to the exclusionary rule”).

          Further, the transcripts and recordings constitute business records from both the ATO and

   Wright’s companies under Rule 803(6). See Braggs, 2017 WL 426875, at *2 (meeting minutes fall

   within Rule 803(6)); Parker v. Chilton Cty. Bd. of Educ., No. 2:12-cv-0650, 2014 WL 116341, at

   *5 n.5 (M.D. Ala. Jan. 13, 2014) (interview notes regarding job candidates constitute business

   records). Indeed, evidence produced by Wright indicates that the ATO routinely records its



   10
     As a result, any correspondence between Wright and ATO personnel does not constitute hearsay
   because Wright’s admissions are, by definition, not hearsay, and the ATO’s statements may be
   offered as context for Wright’s admissions. Moreover, ATO emails fall within the business-records
   exception to hearsay set forth in Rule 803(6). See Braggs v. Dunn, No. 2:14-cv-601, 2017 WL
   426875, at *2 (M.D. Ala. Jan. 31, 2017) (concluding that employee emails are business records);
   United States v. Parnell, No. 1:13-cr-12, 2015 WL 3447250, at *7-9 (M.D. Ga. May 28, 2015)
   (same). This is the case because documents produced by Wright establish that the ATO regularly
   uses email correspondence to conduct its regular business, which involves, among other things,
   investigating tax claims.
                                                     19
Case 9:18-cv-80176-BB Document 547 Entered on FLSD Docket 06/01/2020 Page 20 of 24



   meetings, creates transcripts of those meetings, provides those transcripts to witnesses, and relies

   on those transcripts to support its findings regarding whether taxpayers are entitled to refunds. (See

   DEF_00052514, attached hereto as Ex. 11; Ex. 3, at nn.6-10.)

          Fourth, documents memorializing the ATO’s findings constitute statements of a “public

   office” setting forth “factual findings from a legally authorized investigation.” Fed. R. Evid.

   803(8)(A)(iii). As a result, those documents fall within the public-records exception. See Noel v.

   Ford Motor Co., No. 6:11-cv-370, 2013 WL 12160973, at *1 (M.D. Fla. May 7, 2013) (“It is well

   settled that administrative reports and investigations are admissible pursuant to Rule 803(8).”

   (citations omitted)); Zamora v. Williams-Sonoma Stores Inc., No. 09-cv-21790, 2010 WL

   11506066, at *1 (S.D. Fla. July 26, 2010) (noting that Rule 803(8)(C) “essentially provides that

   trustworthy investigatory reports of government agencies should not be excluded from evidence

   in civil cases”); see also Allen v. Hylands Inc., No. 12-cv-1150, 2015 WL 12720304, at *13 (C.D.

   Cal. Aug. 20, 2015) (“[W]ith respect to the statements made in the House of Commons report and

   the findings of the Australian NHMRC, such statements and findings are also admissible under

   the public records hearsay exception, Fed. R. Evid. 803(8). Rule 803(8) ‘applies both to domestic

   government bodies and foreign government bodies.’” (citations omitted)).

              e. The ATO Evidence Can Be Authenticated

          Wright asserts that none of the ATO Evidence can be authenticated because (1) some of

   this evidence was “illegally obtained and then published on Gizmodo” and (2) Wright contends

   that transcripts reflecting his meetings with the ATO are inaccurate. (See Br. 9.) This overly broad

   argument fails.




                                                    20
Case 9:18-cv-80176-BB Document 547 Entered on FLSD Docket 06/01/2020 Page 21 of 24



          First, Wright produced all of the ATO Evidence and therefore “implicitly authenticated the

   documents.”11 John Paul Mitchell Sys. v. Quality King Distributors, Inc., 106 F. Supp. 2d 462, 472

   (S.D.N.Y. 2000); Nola Fine Art, Inc. v. Ducks Unlimited, Inc., 88 F. Supp. 3d 602, 607 (E.D. La.

   2015) (“Ducks Unlimited produced the email to plaintiffs in discovery and therefore cannot

   seriously dispute the email’s authenticity.”); Schaghticoke Tribal Nation v. Kempthorne, 587 F.

   Supp. 2d 389, 397 (D. Conn. 2008) (“[T]hese emails have been properly authenticated to the extent

   they were produced to Petitioner by BGR itself during discovery.”).

          Second, much of the ATO Evidence, including the ATO’s transcripts and findings, may be

   authenticated pursuant to Rule 901(7)(B), which provides that evidence may be authenticated with

   evidence that “a purported public record or statement is from the office where items of this kind

   are kept.” The ATO’s transcripts and findings were sent by the ATO to Wright. See Whiting v.

   Boston Edison Co., No. 88-mc-2125, 1990 WL 150010, at *2 (D. Mass. Sept. 24, 1990) (document

   obtained from government authenticated under Rule 901(7)); Loque v. State Farm Fire & Cas.

   Co., No. 06-cv-2881, 2007 WL 2229287, at *1 (E.D. La. Aug. 1, 2007) (government report

   authenticated under Rule 901(7)). Moreover, documents memorializing the ATO’s findings—

   which are on the ATO’s letterhead—are “publication[s] purporting to be issued by a public

   authority” and, therefore, self-authenticating under Rule 902(5). See Assoc. of Irritated Residents

   v. Fred Schakel Dairy, No. 1:05-cv-00707, 2008 WL 850136, at *4 (E.D. Cal. Mar. 28, 2008)

   (finding that permit and other documents were self-authenticating under Rule 902(5), where

   documents “contain[ed] the letterhead of [a government agency]”).




   11
     Wright produced copies of the evidence leaked by Gizmodo in discovery so the Gizmodo-
   sourced documents Plaintiff relied on in its complaint are not necessary.
                                                   21
Case 9:18-cv-80176-BB Document 547 Entered on FLSD Docket 06/01/2020 Page 22 of 24



          Third, Wright’s claim that the ATO transcripts do not “accurately reflect the discussions

   in the meetings” (Br. 9) does not establish that the transcripts cannot be authenticated. Although

   Wright contends that “[t]here is no evidence that the company that prepared [the transcripts]

   requested and received input from either the ATO or others present at the [relevant] meetings to

   confirm the accuracy of the transcripts” (id.), he is wrong. Indeed, in this litigation, Wright

   produced documents indicating that the ATO specifically asked him and his representatives

   whether they had any corrections to the transcripts. (See, e.g., Ex. 11.) This demonstrates not only

   that the ATO reviewed the transcripts, but also that Wright approved them.

          Wright further asserts that “the transcripts are facially incomplete and inaccurate as

   reflected in numerous ellipses and failure to always identify the speaker.” (Br. 9.) Wright

   overstates the presence of these elements in the transcripts. In any event, any “unintelligible

   portions” of the transcripts—to the extent that there even are any—are not “so substantial as to

   render the [transcripts] as a whole untrustworthy.” United States v. Jubiel, 377 F. App’x 925, 929

   (11th Cir. 2010) (explaining that “partially inaudible” tapes are admissible unless “the

   unintelligible portions are so substantial as to render the recording as a whole untrustworthy”).

          Fourth, the fact that Gizmodo obtained some of the ATO Evidence does not render the

   ATO Evidence admissible, especially to the extent that such evidence was produced by Wright




                                                   22
Case 9:18-cv-80176-BB Document 547 Entered on FLSD Docket 06/01/2020 Page 23 of 24



                                           CONCLUSION

             WHEREFORE, Plaintiffs respectfully request the Court deny Defendant’s motion in

   limine.


    Dated: May 22, 2020                             Respectfully submitted,

                                                    /s/ Andrew S. Brenner
                                                    Andrew S. Brenner, Esq.
                                                    Florida Bar No. 978663
                                                    BOIES SCHILLER FLEXNER LLP
                                                    100 SE 2nd Street, Suite 2800
                                                    Miami, Florida 33131
                                                    abrenner@bsfllp.com

                                                    Velvel (Devin) Freedman, Esq.
                                                    Florida Bar No. 99762
                                                    ROCHE CYRULNIK FREEDMAN LLP
                                                    200 S. Biscayne Blvd, Suite 5500
                                                    Miami, Florida 33131
                                                    Telephone: (305) 357-3861
                                                    vel@rcfllp.com
                                                    nbermond@rcfllp.com

                                                    Kyle W. Roche, Esq.
                                                    Joseph M. Delich, Esq.
                                                    Admitted Pro Hac Vice
                                                    ROCHE CYRULNIK FREEDMAN LLP
                                                    99 Park Avenue, Suite 1910
                                                    New York City, NY 10016
                                                    kyle@rcfllp.com
                                                    jdelich@rcfllp.com

                                                    Counsel to Plaintiff Ira Kleiman as Personal
                                                    Representative of the Estate of David Kleiman
                                                    and W&K Info Defense Research, LLC




                                                  23
Case 9:18-cv-80176-BB Document 547 Entered on FLSD Docket 06/01/2020 Page 24 of 24




                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on May 22, 2020 a true and correct copy of the foregoing was

   filed under Seal with CM/ECF, and served by E-mail to all counsel of record.




                                                   s/ Andrew S. Brenner
                                                   ANDREW S. BRENNER




                                                 24
